Citation Nr: 0201061	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  97-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of disability pension benefits for the 
period of May 1, 1993 to October 31, 1996 in the amount of 
$8,733 was properly created.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1952 to August 
1956.

Initially, the Board of Veterans' Appeals (Board) notes that 
the sole issue developed for appellate consideration is 
whether an overpayment was properly created by the veteran's 
failure to provide notice of dependents' income in the form 
of Social Security Administration (SSA) benefits.  The 
related issue of entitlement to waiver of the subject 
overpayment has not been developed for current appellate 
review, and the record is not clear as to whether this issue 
was ever raised by the veteran or his service representative.  
The Board also does not find that there has been a notice of 
disagreement with the more recent finding that an overpayment 
was also created by the underreporting of SSA benefits by the 
veteran's spouse with respect to her apportioned pension 
benefits.  Consequently, this issue is also not a subject for 
current appellate consideration.

Finally, while the overpayment that is the subject of this 
appeal has been indicated by the regional office (RO) as 
$7,620, the Board's review of the record reflects that this 
figure includes carryover indebtedness of $87 that does not 
result from the Department of Veterans Affairs (VA)'s alleged 
failure to adequately account for the SSA benefits received 
by the veteran's spouse and children over the period of May 
1, 1993 to October 31, 1996.  It also does not include $1200 
of $100 payments withheld from past monthly pension benefits.  
Consequently, the Board has identified the overpayment on 
appeal in the total amount of $8,733.  


FINDINGS OF FACT

1.  During the period of May 1, 1993 to November 30, 1993, 
the veteran had countable income of $12,859, and when 
subtracting that figure from the maximum annual rate of 
$18,436, the resulting difference equates to a monthly 
pension rate of $464.

2.  During the period of December 1, 1993 to June 30, 1994, 
the veteran had countable income of $13,157, and when 
subtracting that figure from the applicable maximum annual 
rate of $18,917, the resulting difference equates to a 
monthly pension rate of $479.

3.  During the period of July 1, 1994 to November 30, 1994, 
the veteran had countable income of $13,165, and when 
subtracting this figure from the applicable maximum annual 
rate of $20,247, the resulting difference equates to a 
monthly pension rate of $590.

4.  During the period of December 1, 1994 to June 30, 1995, 
the veteran had countable income of $13,537, and when 
subtracting this figure from the applicable maximum annual 
rate of $20,817, the difference equates to a monthly pension 
rate of $606.

5.  During the period of July 1, 1995 to November 30, 1995, 
the veteran had countable income of $12,637, and when 
subtracting this figure from the applicable maximum annual 
rate of $19,449, the difference equates to a monthly pension 
rate of $567.

6.  For the period of December 1, 1995 to April 30, 1996, the 
veteran had countable income of $12,978, and when subtracting 
this figure from the applicable maximum annual rate of 
$19,449, the difference equates to a monthly pension rate of 
$581.


CONCLUSION OF LAW

An overpayment in the amount of $8,733 for the period of May 
1, 1993 to October 31, 1996 was properly created.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board finds that the issue on appeal has 
already been developed pursuant to the guidelines established 
by the recently enacted Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the Board notes that the veteran has been furnished 
with the relevant law and regulations and that while he and 
his representative have maintained that this matter should be 
remanded so that the veteran can be furnished with an audit 
of the subject overpayment, the record reveals that he was 
already furnished with such an audit by the RO in December 
1997.  In addition, the Board finds that the critical issue 
for determination is not the accuracy of the overpayment 
(although the Board will also address this in detail below), 
but rather whether the RO failed to consider timely 
information allegedly provided by the veteran concerning SSA 
benefits received by the veteran's spouse and children, and 
therefore created the overpayment.  There is also no 
indication that there are any outstanding records that would 
shed further light as to this matter, and remand for such 
purpose would therefore be an unnecessary waste of VA time 
and resources.

While the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal and additional notice and/or 
development requirements.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Moreover, in supplementary information provided 
with the new regulations, it was noted that these provisions 
merely implement the VCAA and did not provide any rights 
other than those provided by the VCAA.  Thus, based on all of 
the foregoing, the Board finds that this matter has been 
sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.

Although not directly pertinent to the issue at hand, the 
Board notes that the veteran was originally granted 
nonservice-connected pension benefits by a May 1983 rating 
decision.  A July 1983 notice confirms the award of pension 
benefits at the monthly rate of $642.16 from March 1, 1983 
and $848 from February 11, 1984 for the veteran and his then-
spouse, J. W., based on the veteran's reportable income of 
$2470.

Thereafter, following September 1983 VA notice of the 
reduction of pension benefits as a result of the veteran's 
receipt of SSA benefits to $149.16, effective from October 1, 
1983 and $355 effective from February 11, 1984, the veteran 
submitted a statement in which he asserted the inaccuracy of 
certain figures in the VA notice and further indicated that 
he was now separated from his spouse, J. W.

A December 1983 notice from the veteran reflects that he had 
been separated from J. W. since May 26, 1983.  A December 
1983 VA notice reflects further adjustment to the veteran's 
pension award based on changes in income and the veteran's 
separation from J. W.  As of October 1, 1983, the record 
reflects that the veteran was no longer eligible due to 
excessive income, and an overpayment was created due to his 
separation from J. W.

Following the RO's receipt of divorce documents in December 
1983, a February 1984 VA notice reflects a monthly pension 
benefit of $225, effective from February 11, 1984.  Due to 
the veteran's report of changes in SSA benefits, the VA 
amended the veteran's monthly VA pension benefit to $238, 
effective from December 1, 1985 and May 1, 1986, to $242, 
effective from April 1, 1987, to $213 from June 1, 1987, and 
to $235 from June 1, 1988.  The last adjustment again 
resulted in an overpayment.  Thereafter, following additional 
minor adjustments, in an eligibility verification report 
(EVR) dated in March 1988, the veteran reported that he had 
remarried but did not indicate whether he was in receipt of 
income from his new spouse.  In a statement dated in June 
1988, the veteran informed the RO that he was not married and 
had marked the wrong box on the EVR.

Thereafter, there were additional periodic adjustments to the 
veteran's pension benefits due to changes in SSA benefits, 
and as of April 1990, the veteran was in receipt of $267, 
effective from December 1, 1989, based on his report of SSA 
monthly benefits of $634.90 and of being unmarried and 
without dependent children.

In August 1990, the veteran requested that his daughter T. L. 
W. be added as his dependent based on a recent order which 
recognized the veteran as her father.  The veteran further 
advised the RO that T. L. W. was living with her mother, Y. 
J., that the veteran was paying $100 per month towards her 
support, and that he had no access to or knowledge as to any 
income his daughter might possess.

As a result of an award for increased pension benefits for T. 
L. W., the veteran was to receive $442 effective from 
September 1, 1990, which was later adjusted to $466 as of 
December 1, 1990.

In an EVR dated in April 1991, the veteran indicated that the 
income of T. L. W. was unknown ("unk" was indicated in the 
box relating to Social Security), and a VA notice from May 
1991 indicated that the veteran's monthly pension benefit 
would remain at $466, effective from December 1, 1990.

In an EVR, dated in August 1991, the veteran advised the RO 
of his contribution of $100 to the support of a son, W. J. 
W., stated to have been born to the veteran and Y. J. in June 
1991.  The veteran indicated income for both children as 
unknown.  Based on this representation, the veteran's monthly 
pension benefits were increased to $567, effective from July 
1, 1991, with a maximum annual rate of $13,620.

As a result of the death of the veteran's son in October 
1991, the RO reduced the veteran's monthly pension benefit 
back to $466, effective from November 1, 1991, and benefits 
were adjusted again to $483, effective from December 1, 1991, 
with a maximum annual rate of $14,124.

In an EVR, dated in January 1992, the veteran noted he was 
now married to Y. W., effective January 1, 1992, and that he 
now had three unmarried dependent children in his care, T. L. 
W., S. L. J. and R. L. J.  He did not indicate that he was in 
the receipt of any Social Security or other income for any of 
the children identified in the report.  The veteran also did 
not indicate any income from his new spouse.  A March 1992 VA 
notice increased the monthly pension benefit to $798, 
effective from February 1, 1992, with a maximum annual rate 
of $17,898, which was to thereafter be reduced as each 
dependent respectively reached the age of 18.

In an application for exclusion of children's income, dated 
in April 1992, the veteran indicated that his daughter, T. L. 
W., had been residing with him since September 1991 and that 
he had not realized that he had to report her Social Security 
income since he never reported it when she was still in her 
mother's custody.  He discovered the error when he sought 
assistance from a local veteran's service officer.  He was 
now requesting that his daughter's income be excluded on the 
basis of hardship as her total income was used for the 
maintenance of his family.  Average monthly expenses were 
$1533.19, and annual expenses were therefore $18,398.28.

In an EVR, dated in October 1992, the veteran advised the RO 
that effective from December 1991, the veteran was in receipt 
of SSA monthly benefits for T. L. W. in the amount of $346, 
and an April 1993 VA notice reflects that the veteran's 
monthly pension benefits were amended to $334, effective 
October 1, 1991, $347, effective December 1, 1991, $452, 
effective February 1, 1992, and $464, effective from December 
1, 1992.  This notice also advised the veteran that his claim 
for child's earned income exclusion had been denied, as the 
sum of his countable annual income equaled or exceeded 
claimed family expenses, and that hardship did not exist.  It 
was also noted that an overpayment had occurred because of 
payments previously made from December 1991 on the assumption 
that the veteran had not been in the receipt of income for 
any of his children.

In June 1993, the veteran filed a statement in which he 
requested that his pension benefits be adjusted in light of 
family hardship expenses of $18, 398.28 that had been 
erroneously left out of the EVR submitted in October 1992.

In a statement dated in June 1993, the veteran disputed a 
claimed overpayment of $5, 884, asserting that he had advised 
the RO as early as April 1992 that T. L. W. had been in 
receipt of SSA benefits and that he was requesting that this 
income be excluded based on financial hardship.  He 
thereafter did not hear anything from the VA so he assumed 
the matter had been taken care of.  If the issue could not be 
resolved in the veteran's favor, he wanted this statement to 
serve as his notice of disagreement and requested the 
issuance of a statement of the case.

In July 1993, the RO denied the veteran's claim for a child's 
earned income exclusion, finding that the veteran's SSA 
income for himself and his daughter plus VA benefits exceed 
the claimed family expenses.  

A claims file notation reflects that the veteran was paid a 
total of $14,086 between October 1991 and April 1993, but 
should have instead been paid $8,202, representing an 
overpayment in the amount of $5,884.

A December 1993 EVR reflects the receipt of SSA benefits by 
the veteran and T. L. W.

In an October 1993 notice of disagreement, the veteran 
contended that the $5,884 overpayment either be dismissed on 
the grounds of administrative error or that he be granted a 
waiver for any amounts of the overpayment not found to be due 
to error on the part of VA.

In February 1994, the veteran's representative requested that 
the RO now process a request for waiver in view of the 
veteran's financial status report of February 1994.  In that 
report, monthly income (including VA pension benefits) was 
$1534 and monthly expenses totaled $1572.60.

In April 1994, the RO issued a statement of the case 
concerning the validity of the overpayment of $5,884.

In June 1994, the veteran filed his substantive appeal, 
indicating that he was currently limiting his contentions to 
the validity of the overpayment of $5,884.  He also reported 
the birth of J. L. W. and requested that his pension benefits 
be adjusted accordingly.

At the veteran's personal hearing in September 1994, the 
veteran offered testimony as to why the overpayment was 
either the fault of the VA or should be waived.  

In a statement provided to the RO in October 1994, it was 
indicated that the veteran was obtaining neither Welfare nor 
SSA benefits for his youngest child, J. L. W.

In a letter from the RO, dated in September 1994, the RO 
sought additional documentation for the expenses claimed in 
the veteran's financial report from February 1994.

In a November 1994 hearing officer's decision, the RO 
continued its decision to count T. J. W.'s SSA benefits in 
computing the veteran's countable income for pension 
purposes.

In a supplemental hearing officer's decision from December 
1994, the RO reversed its previous decision to count T. J. 
W.'s SSA benefits in computing the veteran's countable income 
for pension purposes.  The RO determined that additional 
documentation supporting the need to use such income for 
monthly expenses justified the exclusion of such income when 
calculating the veteran's monthly income for pension 
purposes.  The RO had therefore granted the benefits sought 
on appeal.  The RO further indicated that the veteran's 
spouse had notified the RO of her recent separation from the 
veteran, and that all three children were now residing with 
her at a separate address.

In light of the December 1994 determination, in March 1995, 
the veteran was notified that his monthly pension benefits 
were amended to reflect the exclusion of T. J. W.'s SSA 
benefits from the veteran's income for pension benefit 
purposes.  The monthly pension benefits were now $567, 
effective from October 1, 1991, $466, effective from November 
1, 1991, $484, effective from December 1, 1991, $798, 
effective from February 1, 1992, $820, effective from 
December 1, 1992, $843, effective from December 1, 1993, 
$954, effective from July 1, 1994, and $981, effective from 
December 1, 1994.  In March 1995, the RO also advised the 
veteran that it had received notice that he had separated 
from his spouse and of its intention to remove the veteran's 
spouse and dependents, effective from November 7, 1994.  The 
RO also advised the veteran that it had received conflicting 
information regarding his spouse's receipt of SSA benefits.

After the veteran failed to respond to the RO's request for 
additional information, the veteran was provided with notice 
of the reduction of benefits as a result of the separation 
from his spouse and children, and his spouse's receipt of SSA 
benefits from February 1992.  The veteran was still provided 
with benefits, which included an additional allowance for his 
spouse and four children at the monthly rate of $704, 
effective from February 1, 1992, $723, effective from 
December 1, 1992, $743, effective from December 1, 1993, 
$854, effective from July 1, 1994, and $639, effective from 
December 1, 1994.

In a statement received in June 1995, the veteran's spouse 
maintained that she and the veteran had never been separated, 
that there was no divorce action pending, and that she and 
the veteran resided together with their four children.

As a result of the June 1995 statement, the VA notified the 
veteran that same month of another adjustment in pension 
benefits, with the monthly rate now at $798, effective 
February 1, 1992, $820, effective December 1, 1992, $731, 
effective March 1, 1993, $752, effective December 1, 1993, 
$881, effective July 1, 1994, and $906, effective December 1, 
1994.

In July 1995, the veteran notified the RO that his stepson 
had moved out to live with his natural father on June 1, 
1995.  As a result, an August 1995 VA notice reflects the 
amendment of the veteran's pension benefits which now 
reflected the monthly rate of $808, effective July 1, 1994, 
$831, effective from December 1, 1994, and $717, effective 
from July 1, 1995.  An additional notice from August 1995 
indicated a difference between the amount paid and due as a 
result of a change in income and dependency status.  The 
overpayment was $2990.

In September 1995, the veteran submitted another financial 
status report seeking to have the VA adjust the monthly 
withholding of $639 from his pension benefits on the basis of 
hardship.

In a statement submitted in April 1996, the veteran's spouse 
indicated that she and her children were no longer residing 
with the veteran and that she wanted separate VA benefits to 
be provided to her directly.

In April 1996, the RO notified the veteran of an adjustment 
in pension benefits due to the fact that the veteran's 
stepson had left the veteran's household effective from July 
1, 1995 as opposed to April 1, 1995, and due to withholding 
pending final determination as to his spouse's claim for 
apportionment.  The rates were currently at $831, effective 
April 1, 1995, $717, effective July 1, 1995, $735, effective 
December 1995, and $735, effective July 1, 1996.

A VA notice from June 1996 reflects the grant of 
apportionment of the veteran's VA pension benefits to the 
veteran's spouse in the amount of $447, effective from May 1, 
1996 for the spouse and her two natural children.

An additional June 1996 VA notice to the veteran reflects the 
amendment of the veteran's pension benefits due to the award 
of apportionment to the veteran's spouse and two natural 
children.  The RO further intended to reduce the veteran's 
pension benefits from $731 to $714 per month, effective March 
1, 1993, due to the receipt of monthly SSA of $69 by R. L. 
J., S. L. J. and T. L. W. since February 1993, and that a 
further reduction would be warranted because all the 
veteran's children had now moved out of the veteran's 
household, effective from February 1, 1996.

In August 1996, the VA notified the veteran of some 
inaccuracies in its previous notice.  More specifically, the 
RO had determined that since February 1, 1993, the veteran 
had been receiving SSA benefits of $89 for his spouse and R. 
L. J., S. L. J. and T. L. W.  This combined with his own SSA 
monthly benefits at that time of $715.60, meant that the 
veteran was entitled to $464 a month and not the $731 he was 
paid.  The RO also noted that it had not previously counted 
his spouse's SSA in the calculation of her share of his VA 
pension benefits, thus necessitating the reduction of her 
monthly benefits from $447 to $370, effective May 1, 1996.  

In September 1996, the veteran provided the RO with more 
detailed information regarding the SSA benefits received by 
the veteran and his children since February 1993.  This 
information revealed that the veteran's spouse, T. L. W., R. 
L. J., and S. L. J. received SSA monthly benefits of $89 in 
1993, $91 in 1994, $75 in 1995, and $77 in 1996.

In September 1996, the veteran filed a notice of disagreement 
in which he contended the overpayment was the result of 
administrative error on the part of the VA, that he had 
reported the receipt of SSA income by all of his family in 
the past, and that he should not have to pay back money which 
was overpaid due to a mistake by the VA.

In response to the veteran's request for an audit of his 
account regarding the alleged overpayment of $7,620, in 
December 1997, the veteran was provided with an itemized 
accounting of how the RO had calculated the most recent 
overpayment.  With respect to the overpayment of $7,620, the 
RO set forth the pension benefits paid to the veteran between 
May 1, 1993 to October 31, 1996, correctly noting that the 
veteran was paid at the rate of $731 from May 1, 1993 to 
November 30, 1993, $752 from December 1, 1993 to June 30, 
1994, $808 from July 1, 1994 to November 30, 1994, $831 from 
December 1, 1994 to June 30, 1995, $717 from July 1995 to 
November 30, 1995, $735 from December 1995 to April 30, 1996, 
and $325 from May 1, 1996 to October 31, 1996.  In addition, 
based on the SSA benefits that were paid to the veteran and 
his children during the same time period, the RO noted that 
the veteran should have been paid at the rate of $464 for the 
period of May 1, 1993 to November 30, 1993, $479 from 
December 1, 1993 to June 30, 1994, $590 from July 1, 1994 to 
November 30, 1994, $606 from December 1994 to June 30, 1995, 
$567 from July 1, 1995 to November 30, 1995, $581 from 
December 1995 to January 31, 1996, and $325 from February 1, 
1996 to October 31, 1996.  The difference between what the 
veteran was paid and what he was due was $8,733 and when 
adding prior debt which is unrelated to the overpayment on 
appeal, the net overpayment was $8,820 minus $1,200 already 
withheld for a remaining balance of $7,620.

A March 1998 report of contact reflects that the veteran and 
his spouse were still separated and that the veteran's 
stepson had been living with the veteran since August 1997.  
In February 1998, the veteran advised the RO that his 
daughters had also moved back in with him.

A March 1999 report of contact reflects that the veteran and 
his spouse had gotten back together as of March 1, 1999, but 
several days later it was indicated that they had once again 
separated.

At the veteran's hearing before a member of the Board in 
September 2001, the veteran indicated that the last time he 
communicated with the VA as to the subject overpayment he 
told the person he spoke with that he knew about a $400 
amount but nothing about a $7,000 overpayment (transcript 
(T.) at p. 4).  This conversation took place on or before 
1997 (T. at pp. 4-5).  He was first told about the $7,000 
overpayment by a service officer in 1996 (T. at p. 5).  The 
veteran could not understand how such an overpayment had 
occurred when he had provided all the information requested 
by the VA, including information about the SSA benefits 
received by his spouse and children (T. at p. 6).  The 
veteran also maintained that he had not received an 
accounting of exactly how the VA had made its determination 
(T. at p. 6).  The veteran believed that there was an error 
in the calculation of the overpayment (T. at p. 7).  He 
indicated that repayment of the overpayment was "hurting a 
little bit" (T. at p. 9).


II.  Applicable Regulations and Analysis

Improved pension benefits are payable to a veteran of a 
period of war who meets the disability and non-disability 
eligibility requirements.  The maximum annual pension rate is 
reduced by the amount of the countable income received by the 
veteran.  The countable income of the veteran includes the 
veteran's annual income and the annual income of any 
dependent child, to the extent the income of the child is 
reasonably available to the veteran, unless including the 
child's income would work a hardship on the veteran.  In 
determining countable income, all payments of any kind and 
from any source shall be included, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271.

The Board finds that the veteran's primary contention 
regarding the validity of the subject overpayment of $8,733 
is essentially based on the proposition that he provided all 
the necessary information to the VA as to SSA benefits 
received by the veteran and his family and that it was the 
VA's failure to properly evaluate this information that led 
to the creation of the overpayment.  The veteran further 
submits that he should not have to pay the price for the VA's 
mistakes.

The Board has reviewed the entire record in detail and does 
not agree with the veteran's contentions.

First, although the veteran has not specifically questioned 
the accuracy of the figures contained within the audit 
provided him in December 1997, his assertions that he was 
never provided with an accounting imply some dissatisfaction 
with the accounting he received and the Board has therefore 
reviewed those figures in light of the veteran's assertions.  
In this regard, taking the first period of May 1, 1993 to 
November 30, 1993, the Board notes that when adding the SSA 
benefits for the veteran and the $89 monthly SSA benefits for 
his spouse and each of his three children for this period, 
the result is $12,859, and when subtracting that figure from 
the maximum annual rate of $18,436, the resulting difference 
equates to a monthly pension rate of $464 as opposed to the 
$731 he actually received.  The historical maximum annual 
pension rate for a veteran with three children can be found 
at Veterans Benefits Administration Manual M21-1, Appendix B 
(Appendix B).  Similarly, for the next period indicated of 
December 1, 1993 to June 30, 1994, the SSA benefits for the 
veteran and the $91 monthly SSA benefits for his spouse and 
each of his children totaled $13,157, and when subtracting 
that figure from the applicable maximum annual rate of 
$18,917, the resulting difference equates to a monthly 
pension rate of approximately $479 instead of the $752 the 
veteran actually received.  

With respect to the period from July 1, 1994 to November 30, 
1994, the Board recognizes that the veteran advised the RO of 
the birth of an additional child and the commencement of his 
receipt of SSA benefits for that child.  However, when again 
adding the SSA benefits for the veteran's spouse and three 
other children at the rate of $91 a month each to the 
veteran's SSA benefit for this period at the annual rate of 
$8797, countable income reaches $13,165, and when this figure 
is subtracted from the applicable maximum annual rate of 
$20,247 (the maximum rate was increased with the addition of 
the fourth child), the resulting difference equates to a 
monthly pension rate of approximately $590 instead of the 
$808 the veteran actually received.

For the period of December 1, 1994 to June 30, 1995, the 
maximum annual rate for a veteran, his spouse and four 
children was raised to $20,817 and with the subtraction of 
the veteran's countable income of $13,537 (newly identified 
SSA benefits for the veteran's spouse and three children at 
$75 a month each plus previously identified SSA benefits for 
the youngest child), the difference of $7,280 equates to a 
monthly pension rate of approximately $606 instead of the 
$831 the veteran actually received.

For the period of July 1, 1995 to November 30, 1995, the 
Board would begin by noting that since the veteran's stepson 
was no longer a member of the veteran's household as of July 
1, 1995, the applicable maximum annual rate for the veteran 
his spouse and three children applies of $19,449, and with 
the subtraction of countable income of $12,637 (since the 
veteran's stepson moved out of his household, the child's 
monthly SSA benefit of $75 should no longer be included as 
countable income), the difference of $6812 translates to a 
monthly rate $567 instead of the $717 actually received by 
the veteran.  

The maximum annual rate for the next period of December 1, 
1995 to April 30, 1996 for a veteran, his spouse and three 
children was raised to $19,449, effective December 1, 1995, 
and with the subtraction of countable income of $12,978 
(representing the veteran's increased SSA benefit of $9,282, 
the SSA benefit for his youngest child of $924 and those for 
his other children minus his stepson at the rate of $77 a 
month), the difference of $6978 equates to a monthly rate of 
$581 instead of the $735 actually received by the veteran 
through April 30, 1996.  The Board further notes that in 
light of the grant of an apportionment in favor of the 
veteran's spouse effective from February 1, 1996, the 
veteran's monthly rate was reduced to $325, and the propriety 
of the apportionment is not a matter for current appellate 
review.  For purposes of reviewing the validity of the 
subject overpayment, the Board would merely point out that 
the accounting furnished the veteran in December 1997 clearly 
noted the veteran's receipt of $735 from February 1, 1996 to 
April 30, 1996, and that he was instead entitled to $325.

In summary, as best the Board can glean from this record, the 
RO has correctly taken the additional SSA benefits for the 
veteran's spouse and children properly into consideration as 
countable income for the period of May 1, 1993 to October 31, 
1996, and has properly concluded and advised the veteran that 
an overpayment was created in the amount of $8,733.

Secondly, the Board has examined the veteran's contentions 
that he provided the RO with the information that would have 
avoided the subject overpayment and he should not have to pay 
the price for this error.  However, the Board has examined 
the long and sometimes complex history of the payment of VA 
pension benefits to the veteran since 1983, and has noted 
that it reflects that the veteran was quite familiar with the 
need to provide information on income in order to insure 
accurate rates of payment, and further that the SSA benefits 
received by his children were countable and reportable as 
income for VA pension purposes.  In fact, in a previous 
matter involving the issue of the exclusion of his daughter's 
income as countable income, by asserting the application of 
that exclusion, the veteran clearly had learned that this 
income was countable without the application of that 
exclusion.  Although it is not related to the overpayment 
currently in dispute, the Board notes that when the veteran 
first advised the RO of the receipt of SSA benefits for T. L. 
W. it was at least seven months after she started to receive 
such benefits.  Moreover, while the veteran also advised the 
RO when his youngest child began to receive SSA benefits, at 
that point and on additional occasions he had opportunities 
to specifically note that all of his children and his spouse 
were in receipt of SSA benefits and he failed to do so.  

The Board further notes that the veteran has placed some 
reliance on the fact that he apparently told an individual at 
the VA about his receipt of SSA benefits as to all of his 
children when he began to receive such benefits.  However, 
there is no documentation of this conversation nor any 
support for when it may have taken place, and in any event, 
it has been held that reliance on the representations of VA 
personnel does not relieve the claimant from compliance with 
the law.  McTighe v. Brown, 7 Vet. App. 29, 20 (1994), 
relying upon OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 
110 L.Ed. 387 (1990).  

In summary, the Board finds that the subject overpayment of 
$8,733 was properly created.  The Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.


ORDER

The overpayment in the amount of $8,733 for the period of May 
1, 1993 to October 31, 1996 was properly created.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

